UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/18/2021

  United States of America,

                        Plaintiff,
                                                                   19-cv-7323 (AJN)
                 –v–
                                                                        ORDER
  $57,162 in United States Currency,

                        Defendant-in-Rem.


ALISON J. NATHAN, District Judge:

        On September 29, 2020, the Court granted the Government’s Rule 60(b) motion to

relieve Mr. Jeremy Joseph Rosario from the judgment of forfeiture and granted leave for Mr.

Rosario to file a corrected claim within 35 days of service of this Order. Dkt. No.18. As of the

date of this order, the Court has not received a corrected claim from Mr. Rosario. Within two

weeks of this order, the Government is hereby ORDERED to submit a letter proposing next steps

in this litigation; if proper, the Government may also submit a proposed order or judgment of

forfeiture.

        SO ORDERED.

Dated: May 18, 2021
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                  United States District Judge
